Citation Nr: 1723345	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-22 572 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the shoulders, back, hands, and knees, due to herbicide exposure. 

2.  Entitlement to service connection for a psychiatric disorder other than panic disorder, and service-connected posttraumatic stress disorder (PTSD), including depression, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

The Veteran claims that his arthritis of the back, knee, shoulders, and hands was caused by his exposure to Agent Orange in Vietnam.  He also asserts that other than his service connected posttraumatic stress disorder and panic disorder; he has incurred other psychiatric conditions as a result of his service connected diabetes mellitus.  This matter will be discussed further in the REMAND section of this decision.  Thus, the claim discussed in that section is REMANDED to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The Veteran's arthritis of the knee, back, shoulders, and hands is not shown to be causally or etiologically related to any disease, injury, or incident in service, and may not be presumed to be related to herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's arthritis was not incurred in or aggravated by the Veteran's active duty military service, nor may be presumed to be related to herbicide exposure.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in July 2006.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examination and opinion in January 2017.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  RO has also obtained the Veteran's military personnel records to verify his presence in Vietnam.  

Furthermore, the Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  



II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Certain diseases, such as arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden elements for certain chronic disabilities, such as arthritis, is through a demonstration of continuity of symptomatology.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Finally, service connection can be established based on herbicide exposure.  38 C.F.R. § 3.307 (a)(6).  For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307 (a)(6)(i).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307 (a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  38 C.F.R. § 3.309 (e). This presumption is specifically limited to those diseases listed. Id. 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  

The Veteran contends that his current arthritis of his back, knees, shoulders, and hands developed as a result of his service, specifically his exposure to Agent Orange during his deployment in the Republic of Vietnam.  The Board acknowledges that the Veteran currently has a diagnosis of arthritis in his back, shoulders, knees, and hands.  The Veteran has not argued that his arthritis is related to a specific in-service injury or disease.  His military personnel records show that he served as a light weapons infantryman and VA has acknowledged that he served in Vietnam for eleven months, from March 1967 to February 1968.  His Service Treatment Records (STRs) noted normal back, lower and upper extremities in his enlistment examination.  There were no outstanding problems such as deformities, cramps, swollenness or pain to his joints, upper and lower extremities, and back in his separation examination in August 1968.  

While the Veteran's exposure to Agent Orange is presumed, arthritis is not a diseases associated with herbicide exposure.  38 C.F.R. § 3.309 (e).  Therefore, presumptive service connection for arthritis of the back, knees, shoulders, and hands based on herbicide exposure is not applicable in this case.  

However, the fact that a disability is not presumed to be related to herbicide exposure does not preclude a Veteran from establishing service connection on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 210 (2007).  However, the preponderance of the evidence is also against finding a nexus between his current arthritis and his military service.  

Approximately twenty five years after his separation from service, the Veteran visited a private physician as a result of pain in his joints in July 1993.  Based on the Veteran's x-rays result, the private physician found that the Veteran was experiencing the beginning signs of trapezial metacarpal arthritis.  The Veteran was subsequently provided with anti-inflammatories to manage the symptoms.  In October 2004, the Veteran visited his private physician pursuant to musculoskeletal pain in his hands and back.  The physician acknowledged that the Veteran was suffering from osteoarthritis and lumbar spinal stenosis.  Later in October 1997, the private physician noted that the Veteran has had a history of pain and discomfort in his hands and shoulders.  Physical examination revealed that the Veteran had mild tenderness along the left acromion process area and abduction is especially painful in the left shoulder joint.  The private physician then diagnosed the Veteran with subacromial bursitis of the left shoulder and degenerative joint disease of the right hand.  In December 1997, the Veteran reported back to the private physician and stated that he noticed low back pain while he was working on his car.  The pain is made worse whenever he tries to bend or twist his body.  After examination, the physician concluded that the Veteran suffered a lumbar strain.  None of the private treatment reports made any connection to the Veteran's arthritis and his military service.  

Pursuant to a Board remand in June 2016, the Veteran was afforded a VA examination in January 2017 for his knees and lower legs, lumbar, shoulders, his hands and fingers.  There, examiner opined that the Veteran suffers from degenerative arthritis of the lumbar spine.  The Veteran reported to the examiner that in Vietnam, he was in delta water and was also exposed to Agent Orange.  Upon return from Vietnam, he experienced low back pain (along with pain in both knees and shoulders).  Post service, the Veteran became a welder for approximately three years and continued to experience pain in his knees.  During the examination, the Veteran demonstrated abnormal or outside of normal range of motion.  A muscle strength test showed that the Veteran did not have normal strength and had active movement against some resistance.  The Veteran reported that he experienced pain in his knees when he walks but denied injuries to his knee joints (or shoulders) after his military service.  The examiner then concluded that the Veteran did in fact suffer from osteoarthritis in both knees.  

The VA examiner opined that the Veteran suffered from acromioclavicular joint osteoarthritis and rotator arthropathy in both shoulders.  The Veteran reported shoulder pain flare ups with activities that requires raising arms and feels cracking in both shoulders.  The Veteran demonstrated a normal range of motion in both shoulders and active movement against some resistance.  There was no evidence of ankylosis or instability.  

A hand and finger examination was also conducted during the January 2017 VA examination.  The Veteran reported pain in the finger joints and the knuckles that have a functional impact on his daily life.  The Veteran's April 2016 x-rays showed advanced degenerative changes of the first carpometacarpal joint as well as the metacarpophalangeal joints.  With the private treatment records coupled with the physical examination, the VA examiner found that the Veteran suffers from osteoarthritis of the joints of the hands, including his thumbs and fingers.  

After consideration of the Veteran's collective and consistent medical evidence, the VA examiner concluded that the Veteran's arthritis of the back, shoulders, knees, and hands is less likely than not incurred in service or caused by exposure to Agent Orange.  

Here, there is no competent and credible of record that links the Veteran's arthritis to his active service, including herbicide exposure therein.  There is no evidence of arthritis manifesting within one year after his military service.  The Veteran did not report symptoms of arthritis until 1993, more than two decades after his return from service.  The VA examiner stated that degenerative arthritis may be posttraumatic due to acute injury with/or chronic strain on the weight bearing joints in the back and knees, or chronic repetitive use of joints over time such as the shoulders and the hands.  The Veteran reported to the examiner that after his discharge, he was employed as a welder for three years and sought another position working with iron.  He spent fifteen years there as he worked in construction and welding.  It is the VA examiner's opinion that the Veteran's arthritis may be attributable to his manual labor in his occupational activities over several years.  The Veteran also reported that of date, he has been working part time as a maintenance worker for the past ten years.  In addition, the examiner did not find it unusual for the Veteran to suffer from osteoarthritis changes of the joints at age sixty-five, given his work history.  

The Board noted that the Veteran stated to the January 2017 VA examiner that he started experiencing back pain when he returned from service.  The Veteran is competent to give testimonial evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence concerning the continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, however, any statements referring to neck, back, knee, and shoulder problems continuing immediately after service are not found to be persuasive in light of the fact that the Veteran denied such problems upon separation examination in August 1968.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan, 451 F.3d at 1336   (Fed. Cir. 2006).  

Although the Veteran established a current disability and an in-service injury, event or disease, the evidence is against a finding that the Veteran's arthritis is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for arthritis of the shoulders, back, hands, and knees, due to herbicide exposure is denied.  


REMAND

Another remand is required to obtain an adequate examination and opinion.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Pursuant to a June 2016 Board decision, the Veteran was granted service connection for a panic disorder secondary to a service connected disability.  However, it is the Veteran's contention that he has sustained other psychiatric conditions other than PTSD and panic disorder.  

In January 2007, the Veteran's private physician reported that the Veteran suffers from depression and subsequently prescribed him Lexapro to manage his symptoms.  In that same examination, the physician also noted that the Veteran has anxiety.  In October 2007, another private physician noted in his report that it was of his opinion that the Veteran may be suffering from depression, but did not elaborate further in his report.  A February 2008 private physician also reported that the Veteran suffers from anxiety.  
In a March 2016 VA treatment record, a VA physician reported that the Veteran has recurrent anxiety and depression, to which he has been given medication.  However in August 2016, the Veteran underwent a depression screening at a government treatment center.  The results yielded a score of zero, which is suggestive of no depression.  When asked if the Veteran experiences symptoms such as feeling down or hopeless, feeling tired or having little energy, trouble falling or staying asleep, lost interest engaging in activities, poor appetite, trouble with concentration, feeling bad about himself or that he is a failure, thoughts of harming himself or thoughts of suicide, he answered, 'not at all' to all questions.  

In November 2016, the Veteran was afforded a VA psychiatric examination, specifically for his PTSD.  The examiner confirmed the Veteran's PTSD but noted that it was the only psychiatric disorder that the Veteran currently has.  While the examiner acknowledged that the Veteran does suffer from anxiety and disturbances of mood, the examiner concluded that the Veteran did not exhibit or report symptoms consistent with depression.  The Veteran and his wife specifically denied depression during the mental status portion of the examination.  In addressing the Veteran's prior diagnosis, the examiner explained that the private treatment records dated January 2007 were almost a decade old as of date, and does not reflect the Veteran's current symptomatology.  

While the Board is satisfied with the VA examiner's opinion that the Veteran does not currently suffer from depression, a medical opinion is necessary regarding the Veteran's anxiety.  The Veteran has a history of anxiety which was reported in both his private and VA treatment records.  Thus, an opinion regarding its relationship to the Veteran's military service or to his service connected disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination in order to determine the nature and etiology of his anxiety.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is asked to accomplish the following:

(a)  The examiner must consider the 1) January 2007 private treatment record noting the Veteran's anxiety and anxiety medication 2) February 2008 private treatment record noting a diagnosis of anxiety 3) VA treatment record acknowledging the Veteran's recurrent anxiety 4) November 2016 VA examination noting anxiety and mood disturbance

(b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in or is related to the Veteran's military service.

(c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused by or aggravated by the Veteran's service connected disability.  

2.  Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


